DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:
Claim 15 contains a run-on sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iriki (US Pub. 2016/0120153 A1) in view of Baboo (US Pub. 2020/00128781 A1).
Regarding claim 1, Iriki discloses a cage for housing laboratory animals, said cage comprising: 
a main box-shaped body consisting of a bottom wall, an upper wall and a plurality of side walls, said bottom wall, upper wall and side walls being connected and joined together to define a first inner space available to said laboratory animals (Fig. 1, cage 2 has four side walls, an upper wall, and a bottom wall defining an enclosed space); 
wherein a first side wall of said main box-shaped body comprises a first opening adapted to allow the access to said inner space from the outside by an operator (Fig. 2, doors 22); 
wherein said cage comprises a secondary box-shaped body consisting of a bottom own wall thereof, an upper own wall thereof and a plurality of own side walls thereof, said own bottom wall, upper wall and side walls of said secondary box-shaped body being connected and joined together to define a second inner space (Fig. 3, chamber 3 comprises four side walls, an upper wall, and a bottom wall), wherein a first own side wall of said secondary box-shaped body comprises a second opening (Fig. 3, entrance 32), said secondary box-shaped body being adapted to be externally applied to said first side wall of said main box-shaped body with said second opening positioned at said first opening (Figs. 1-2, chamber 3 is placed into opening 23 of cage 2).
However, Iriki does not disclose as taught by Baboo, said first side wall comprises a gate which is switchable between a first position, in which it substantially closes said first opening, and a second position, in which it at least partially clears said first opening; wherein said gate comprises a door which is rotationally switchable, wherein a second own side wall of said secondary box-shaped body joined to said first own side wall of said secondary box-shaped body comprises a third opening, and wherein the switching of said door from said first position to said second position results in the closing of said third opening (Pg. 1, [0009]: “The manipulating chamber comprises a frame with walls, top and bottom surfaces, doors, and at least one cage portion defining an interior space and an exterior space. The manipulating chamber is suitable to accommodate an NHP [non-human primate]. A person opens and closes a swivel door that helps guide the NHP from the entrance to the cage portion and to the exit through the cage door and into the restraint chamber”. Fig. 4, swivel door 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openings into the secondary box-shaped body of Iriki to include the door of Baboo to allow for the monkey to be isolated inside the secondary box.
	Regarding claim 2, Iriki as modified by Baboo discloses the claimed invention except for said gate comprises two doors, each being rotationally switchable, wherein a third own side wall of said secondary box-shaped body joined to said first side wall and opposite to said second side wall of said secondary box-shaped body comprises a fourth opening, and wherein the switching of said doors from said first position to said second position results in the closing of said third opening and fourth opening, respectively. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the gate with doors instead of one so that the doors do not require as much clearance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 3, Iriki as modified by Baboo discloses the claimed invention in addition to the own side wall of said secondary box-shaped body opposite to said first side wall of said main box-shaped body is switchable and positionable so as to close both said second opening of said own first wall of said secondary box-shaped body and said first opening of said first side wall of said main box-shaped body (Iriki is modified by Baboo discloses primary and secondary boxes with a gate disposed between the two chambers. If the gate is in the closed position, the openings of both boxes would be closed).
Regarding claim 4, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Baboo, said own side wall of said secondary box-shaped body opposite to said first side wall of said main box-shaped body is translationally switchable along parallel guides defined by said own bottom wall of said secondary box-shaped body (Fig. 4, swivel door 107 rotates in a plane parallel to the bottom wall of the chamber 3).
Regarding claim 5, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Baboo, said own upper wall of said secondary box-shaped body is switchable between a first closed position, in which it prevents the access to said second inner space by an operator, and a second open position, in which it allows the access to said second inner space by an operator (Pg. 1, [0009]: “The manipulating chamber comprises a frame with walls, top and bottom surfaces, doors, and at least one cage portion defining an interior space and an exterior space. The manipulating chamber is suitable to accommodate an NHP [non-human primate]. A person opens and closes a swivel door that helps guide the NHP from the entrance to the cage portion and to the exit through the cage door and into the restraint chamber”).
Regarding claim 6, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Baboo, the own upper wall of said secondary box-shaped body is rotationally switchable about a rotation axis parallel to the intersection between the planes on which said own bottom wall of said secondary box-shaped body and said first side wall of said main box-shaped body, respectively, lie (Fig. 4, swivel door 107 rotates in a plane parallel to the intersecting line of the bottom wall and first wall of chamber 3).
Regarding claim 7, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Baboo, said own upper wall of said secondary box-shaped body is translationally switchable on a plane parallel to said own bottom wall of said box-shaped secondary body (Fig. 4, swivel door 107 rotates in a plane parallel to the bottom wall of chamber 3).
Regarding claim 10, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, the side walls of said main box-shaped body are opposite and parallel two by two and have two-by-two corresponding dimensions (Fig. 1, the side walls of cage 2 form a rectangle).
Regarding claim 11, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, said bottom wall and upper wall of said main box-shaped body are parallel and have corresponding dimensions (Fig. 1, the bottom and upper walls of cage 2 form a rectangle).
Regarding claim 12, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, the own side walls of said secondary box-shaped body are opposite and parallel two by two and have two-by-two corresponding dimensions (Fig. 1, the side walls of chamber 3 form a rectangle).
Regarding claim 13, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, said own bottom wall and own upper wall of said secondary box-shaped body are parallel and have corresponding dimensions (Fig. 1, the bottom and upper walls of chamber 3 form a rectangle).
Regarding claim 14, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, at least said first wall of said main box-shaped body comprises a mesh-shaped portion or a portion including tubular elements (Fig. 1, the device is a cage with vertical bars).
However, Iriki as modified by Baboo does not disclose a portion including tubular elements made of plastic or metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cage from metal as it is a common material used for cages, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 15, Iriki as modified by Baboo discloses the claimed invention in addition to as taught by Iriki, at least said own side wall of said secondary box-shaped body which is opposite to said first side wall of said main box-shaped body and switchable and positionable so as to close both said second opening of said first own wall of said secondary box-shaped body and said first opening of said first side wall of said main box-shaped body comprises15Docket No. 217,347 a mesh-shaped portion or a portion including tubular elements (Fig. 3, side wall of chamber 3 is a cage with bars. Fig. 1, side wall of cage 2 is comprised of vertical bars).
However, Iriki as modified by Baboo does not disclose a portion including tubular elements made of plastic or metal material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cage from metal as it is a common material used for cages, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iriki (US Pub. 2016/0120153 A1) in view of Baboo (US Pub. 2020/00128781 A1), and further in view of McBride (US Pub. 1,487,789).
Regarding claim 8, Iriki as modified by Baboo discloses the claimed invention except for as taught by McBride, said cage comprises an intermediate wall positioned inside said main body and substantially parallel to said first side wall, and wherein said intermediate wall is translationally switchable along a direction which is substantially perpendicular to said first side wall of said main box-shaped body (Pg. 1, lines 71-75: “A rectangular partition. 20, comprising top and bottom bars 26 and 27 and side bars 28, to which is attached a netting 29, is pivotally supported by means of the stud 22, and shaft 24”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Iriki as modified by Baboo to include the intermediate wall as taught by McBride to allow a user to isolate the occupant of the cage.
Regarding claim 9, Iriki as modified by Baboo and McBride discloses the claimed invention in addition to as taught by McBride, said intermediate wall is switchable between a first position, in which it is close to said first side wall of said main box-shaped body, and a second position, in which it is adjacent to the side wall of said main box-shaped body opposite to said first side wall of said main box-shaped body, and wherein the translational switching of said intermediate wall from said second position to said first position results in the reduction of the space available to said laboratory animals (Rotating the partition of McBride would cause the space that is accessible by the occupant to decrease).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642